Rotiirook, J.
l. pkacttce: vacation of judgment. This proceeding is authorized by section 3154 of the Code. Section 3159 provides that “ the judgment shall not be vacated on motion or petition , , . A until it is adjudged that there is a valid defense to the action in which the judgment is rendered.” * * * *. Section 3160 provides that “the court may first try and decide upon the grounds to vacate or modify a judgment or order before trying or deciding upon the validity of the defense.
Evidence was introduced both as to the grounds to vacate, and upon the validity of the defense, and in our opinion the ruling of the court below was correct on both grounds.
The evidence as to the defendant’s sickness, and his incapacity to look after his business interests, at the time of, and before the default, is not of such satisfactory character as to warrant us in interfering with the judgment for that reason. The same may be said as to the evidence upon the validity of the defense. There is no such clear and satisfactory showing that defendant had a good defense as to warrant us in reversing the judgment. We need not set out or review the evidence.
Affirmed.